Title: To James Madison from Thomas Jefferson, 19 May 1806
From: Jefferson, Thomas
To: Madison, James


                    
                        Monticello May 19. 06.
                    
                    My letter to mr. Smith takes up the whole of the subject of his & your letters by the last post, and as he informs me he has a vessel on demurrage till he recieves my answer, I hire an express which will deliver it 5. days sooner than the post would. Not to detain him I must refer you to my letter to mr. Smith for answer to yours. I return you mr. Barlow’s letter. His anxiety makes me more anxious that Melli-Melli should go away personally favorable to us.
                    We had a pretty good rain on the 15th. but the earth is already dry. Indeed such is the drought as to threaten the loss of every thing. Affectionate salutations.
                